 In the Matter of NELSON TRANSFER AND STORAGE COMPANYandTEAM-STERSLOCAL UNION- No. 175Case 'No. R-4.770.-Decided February 5, 1943Jurisdiction:motor transportation industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition ; contract automatically renewed afterfiling of petition, held no bar; request of one of labor-organizations involvedthat its name be omitted from ballot, granted ; election necessary.UnitAppropriate for CollectiveBargaining:all employees, excluding foremen,stenographers, janitors, night watchmen, office employees and any person ina managerial capacity with power to employ or discipline; stipulation as to.Mr. W. J. Maier, Jr.,of Charleston, W. Va., for the Company.Mr. E. A. Carter,of Charleston, W. Va., for the Teamsters.Mr. John J. Ryan,of Columbus, Ohio, for the Transport Workers.Mr. A. Suu'iner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Teamsters Local Union No. 175, hereincalled the Teamsters, alleging that a, question affecting commerce hadarisen concerning the representation of employees of Nelson Transferand Storage Company,-Charleston, West Virginia, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Paul S. Kuclthau, TrialExaminer.Said hearing was held at Charleston, West Virginia, onJanuary 13, 1943.The Company, the Teamsters, and TransportWorkers Union of America, C. I. 0., herein called the transportWorkers, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.47 N. L. R. B., No. 42.344i NELSON TRANSFER AND STORAGE COMPANY345Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY-Nelson Transfer and Storage Company, a West Virginia corpora-tion with its principal place of business in Charleston, West Virginia,is engaged in a general trucking business.The Company owns andoperates 32 trucks and trailers, pursuant to license by the JnterstateCommerce Commission. Of the Company's current business, 60 to 75percent consists of hauling goods from West Virginia to other States,hauling goods from other States to West Virginia, and unloadingfreight cars which have come from States other than the State of WestVirginia and distributing the contents thereof within the State ofWest Virginia.During the period between January 1' and September30, 1942, the, hauling receipts of the Company amounted to -approxi-mately $130,000.II.THE ORGANIZATIONS INVOLVEDTeamsters Local Union No. 175 is a labor organization 'affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.Transport,Workers Union of America is a labor organization,affiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 18, 1942, the Teamsters notified the Companyof,its claim to representation and requested that the Company bargaincollectively.The Company declined to bargain by reason of an out-standing, contract with the Transport Workers.The contract in ques-tion, dated March 1, 1942, is for a ,term of 1 year subject to automaticrenewal for another like term if a written request for a conference forthe purposes of renewal "is not made by one or both parties sixty (60)days prior to the expiration date."The Transport Workers contends that the contract referred to is abar to the present proceeding. This contention is without merit. Thepresent petition was filed on December 3, 1942, prior to the,date onwhich the automatic renewal provision would take effect in the absenceof a notice of cancelation.Under such circumstances; the contractdoes not constitute a bar to a determination of representatives.'i SeeMatter or GeneralMotorsCorporation,AllisonDivisionandInternational Union,United Automobile, Aircraft & Agricultural Implement Workers of America, Local933, a/Jilti-ated with the C. 1.0., 40 N L. R. B. 1387. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Field Examiner, introduced in evidence at thehearing, indicates-that the Teamsters represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all em-ployees of the Company, excluding foremen, stenographers, janitors,night watchmen, office employees and any person in a managerialcapacity with the power to employ or discipline,. constitute a'unit ap-propriate for the purposes of collective bargaining within the meaningof 'Section 9 (b) of the Act.3V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod'immediately preceding the date of our Direction herein, subjectto the limitations and additions set forth in the Direction. - -In accordance with the request- of the Transport Workers, we shallomit its name from the ballot in the election hereinafter directed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nelson Transferand Storage Company, Charleston, West Virginia, an election by'secret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the'date of this Direction, under the directionand supervision of the Regional Director for the Ninth Region, actingin this matter as agent for ,the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees-in the unit found appropriate in Section IV, above, whoaThe Field Examiner reported that the Teamsters had submitted 44 authorization cardsdated between November 1 and 16, 1042, all of-which appealed to bear genuine oiiginal sig-natures , that 38 of the 44 signatures were the naives of persons on the Compariy's pay rollof December 15, 1942, containing the names of 44 persons within the appropriate unit.aThis is substantially the same unit covered by the Transport workers contract. NELSON TRANSFER AND STORAGE COMPANY347were employed during the pay-roll period immediately preceding thedate of this Direction, including employees w.ho did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Teamsters LocalUnion No. 175, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.